Case 1:19-cv-01124-WJ-KK Document 20 Filed 02/20/20 Page 1 of 3
UNITED STATE DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

DAVID HAROLD HANSON, Case No. 19-CV-1124-GBW-KK

Plaintiff,
VS.
FORREST FENN,

Defendant.

STIPULATED NOTICE OF DISMISSAL OF
COMPLAINT AND COUNTERCLAIM

COME NOW Plaintiff David Harold Hanson, Plaintiff Pro Se, and Defendant
Forrest Fenn, by and through his attorneys, Sommer Karnes & Associates, LLP (Karl H.
Sommer), and hereby dismiss all claims made by Plaintiff in his Complaint and all
counterclaims made by Defendant in his Answer and Counterclaim in this case with
prejudice pursuant to NMRA 1-041. As grounds for the Notice, both parties allege:

1. Rule 1-041(A) provides that an action may be dismissed by stipulation by
all parties who have appeared.

2. On December 20, 2019, Brian Erskine (“Movant Intervenor”) filed a
Motion to Intervene. The Court has not yet ruled on the Motion.

5. On December 30, 2019, Movant Intervenor filed an Answer and Cross-
Claim of Brian Erskine as Intervenor-Defendant seeking relief from the Court to

dismiss Plaintiffs Complaint “in its entirety.” [Doc 12 Prayer for Relief].

4. The parties shall pay their own attorneys’ fees and costs incurred in

connection with this action.

STIPULATED NOTICE OF DISMISSAL
Page |
Case 1:19-cv-01124-WJ- SN Document 3 2Q Filed fied Page 2 of 3
Respec y submitte

Sommer Karnes & Associates, LLP
Attorneys for Defendant

By: /s/ Karl H. Sommer
Karl H. Sommer

125 Lincoln Avenue, Suite 221
Post Office Box 2476

Santa Fe, New Mexico 87504-2476
505.989.3800
khs@sommerkarnes.com

APPROVED:

 

DAVID HAROLD HANSON
Plaintiff

2077 Windham Way
Colorado Springs, CO 80906
(719) 351-3043
dave@rcos.net

 

KINE
Movant Intervenor
1338 Sabatina Street
Prescott, AZ 86301-7402
kattigara@gmail.com

STIPULATED NOTICE OF DISMISSAL

Page 2
Case 1:19-cv-01124-WJ-KK Document 20 Filed 02/20/20 Page 3 of 3

APPROVED:

XK P=

Respectfully submitted,

Sommer Karnes & Associates, LLP
Attorneys for Defendant

By: /s/ Karl H. Sommer

Karl H. Sommer

125 Lincoln Avenue, Suite 221
Post Office Box 2476

Santa Fe, New Mexico 87504-2476
505.989.3800
khs@sommerkarnes.com

 

DAVID HAROLD HANSON
Plaintiff

2077 Windham Way
Colorado Springs, CO 80906
(719) 351-3043
dave@rcos.net

 

BRIAN ERSKINE
Movant Intervenor

1338 Sabatina Street
Prescott, AZ 86301-7402

kattigara@gmail.com

OTIDITT ATEN NIATICL AL NICNTICOCAT
